Title: To Thomas Jefferson from Nathaniel Chapman, 6 June 1804
From: Chapman, Nathaniel
To: Jefferson, Thomas


          
            Sir,
            Philadelphia June 6th. 1804.
          
          I have now the satisfaction of sending to you the Work on Colonial Policy, which has so long been witheld only, by the want of an earlier conveyance. General Wilkenson has promised me to have it delivered to you. The author, by whom it was presented to me, is extremely anxious to receive your approbation of his Book. 
          
          Any testimony of its merits from you, I shall take great pleasure in forwarding to him.
           I have the honor to be Sir, very respectfully. Yr Ob Hb St.
          
            N. Chapman 
          
        